IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  June 1, 2009
                                No. 08-60496
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JESUS S RAUDA; SINDY RAQUEL RAUDA

                                           Petitioners

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A74 276 954
                              BIA No. A72 452 962


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Petitioners seek review of an order issued by the Board of Immigration
Appeals (BIA) affirming the immigration judge’s (IJ) order of removal and the
denial of various applications for relief from removal. They do not challenge the
following determinations by the BIA: (1) that Mr. Rauda’s prior conviction for
failing to stop and render aid following a motor vehicle accident was a crime
involving moral turpitude (CIMT); (2) that Mr. Rauda’s CIMT rendered him


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-60496

ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(1); (3) that relief
under the Convention Against Torture is not warranted; and (4) that Mr. Rauda
had not suffered past persecution.      These issues are deemed waived.         See
Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).
      The application for cancellation of removal under the special rules applied
to certain Salvadorans under the Nicaraguan Adjustment and Central American
Relief Act (NACARA), Pub. L. No. 105-100, 111 Stat. 2193 (1997), is subject to
the jurisdiction-stripping provision of 8 U.S.C. § 1252(a)(2)(B). See NACARA
§ 203(b), 111 Stat. 2198.       Accordingly, we lack jurisdiction to review the
challenge to the BIA’s denial of that form of discretionary relief. That portion
of the petition is dismissed.
      The petitioners challenge the BIA’s denial of the applications for asylum
and withholding of removal. They contend that there was record evidence
supporting the fear of future persecution in El Salvador based on the fact that
Rauda’s uncle was killed by the Salvadoran government army. Rauda testified
that his uncle, whose name he could not recall, was killed by the Salvadoran
army in 1980. He did not state a motive for that killing. Rauda also testified
that, in 1990 or 1991, he indirectly received a death threat, but it is unclear
whether the threat was by the government’s military or by guerillas who
opposed the military. Further, Rauda conceded that he returned to El Salvador
in 1998 and in 2002 and encountered no problems during those visits. As Rauda
did not present specific, detailed facts showing that he had a reasonable fear of
being singled out for persecution upon his return to El Salvador, the BIA’s denial
of his claims for asylum and withholding of removal is supported by substantial
evidence. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); Omagah v.
Ashcroft, 288 F.3d 254, 258 (5th Cir. 2002); Faddoul v. INS, 37 F.3d 185, 188
(5th Cir. 1994). With respect to these claims, the petition for review is denied.
      PETITION DISMISSED IN PART; DENIED IN PART.



                                         2